DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
The present application has been compared to 15/779,995 for obvious double patenting.  In the Examiner’s opinion, the two application do not represent a double patenting issue.  
Claims 4 and 9 state “only taking an x-component of the radial velocity into account when the radial velocity is determined.”  The Examiner notes that radar reflections from an object positioned 90 degrees to the travel of a vehicle with a rapidly decreasing “y-component of the radial velocity” would be ignored by this system.  
Claims 1 and 6 state “the radar system is arranged to divide a total detection volume into at least two partial volumes,”  It is unclear in the claims how the system treats a single object that is straddling the two partial volumes, whether this would be treated as a single object or treated as separate objects due to the simultaneous existence in two partial volumes.  The “partial volumes” have been treated a merely a system identification of traffic lanes or roadsides with a guardrail for the purposes of this office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “overlapping” in Claims 5 and 10 is a subjective, relative term which renders the claim indefinite.  It is unclear whether the “overlapping” is complete, partial, or merely side-by-side.  The term “overlapping” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, et al, U. S. Patent Application Publication 2016/0203374 (“Zeng-374”) in view of Zeng, et al, U. S. Patent Application Publication 2015/0198711 (“Zeng-711”).
Regarding claim 1, Zeng-374 teaches:
(Currently Amended) A vehicle radar system arranged to be mounted in a host vehicle arranged to run in a forward running direction, the vehicle radar system comprising, (Zeng-374, paragraph 0025 and 0026, “FIG. 1 is a schematic diagram of a vehicle 10 including an object detection system 12 which receives information about surrounding objects from first object sensing system 20 and a second object sensing system 30. … The first object sensing system 20 receives images from a front camera 22, … [0026] The second object sensing system 30 receives measurements from a plurality of sensors around the vehicle 10. … There may in fact be only one object sensing system,”; a radar system that looks sideways, forward and backward (items 32, 34, 36 and 38) on a vehicle that goes in at least a forward direction).
to receive reflected radar signals, (Zeng-374, paragraph 0026-0028, “[0026] All of the sensors 32-38 may use radar, LIDAR, ultrasound, or some other sensing technology to detect objects around the vehicle 10. [0028] It is to be understood that the object detection system 12, the first object sensing system 20 and the second object sensing system 30 … are configured with software designed to receive sensor measurements and identify and track target objects.”; that a radar can receive reflected radar signals).
… where the radar system is arranged to provide a range, an azimuth angle and (Zeng-374, paragraph 0040-0043, “[0040] In the preceding discussion, grouping of sensor measurements with target vehicles was based only on location (range and azimuth) of the measurements and the target vehicles.  [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. …”; that a radar can determine a range, azimuth and “range rate” or velocity of an object).
the radar system is arranged to divide a total detection volume into at least two partial volumes, and  (Zeng-374, paragraph 0026-0028, “The sensors may include a rear sensor 32, a front sensor 34, and side sensors 36 and 38. [0035] As shown in FIG. 3, with the target vehicles 110 and 120 having a position and orientation which follow the road curvature, the measurement points 130 and 132 belong to the target vehicle 110, the points 136 and 138 belong to the target vehicle 120, and the points 134 and 140 are off to the left side of the road 100 and presumably belong to different objects such as trees or signs.”; the system has at least four radar systems in four different detection volumes: forward, rear, and both sides; each of which can make the range, azimuth and velocity measurements mentioned above, that the radar can cluster targets associated with a straight ahead lane (vehicle 110), on a curve (vehicle 120) or on a parallel path to the road on the side of the road (objects 134 and 140)).
to perform a velocity estimation for each of the partial volumes such that a total velocity distribution is acquired (Zeng-374, paragraph 00400045, “[0040] FIG. 5A is an illustration of a host vehicle tracking both fixed and moving objects on a roadway ahead. [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. [0044] The vehicle 190, driving at about the same speed as the host vehicle 180, has a very small range rate, as can be seen on the graph 220. On the other hand, the overpass 200, being stationary, has a large negative range rate relative to the host vehicle 180.”; that a radar can determine a velocity estimation for the partial volumes which are identified as a lane, and another volume off to the side of the road; that both the estimated range of figure 5B and range rate of figure 5C are used to separate objects of interest. Zeng-374 explicitly identifies the speeds of moving and stationary objects in the roadway and overpass, but neglects to identify the velocity of the roadside objects 134 and 140; in this case, the “partial volumes” are the curved road and the side of the road shown in the figure).
Zeng-374 does not explicitly teach:
at least one transceiver arrangement arranged to generate and transmitted radar signals, and … where the transmitted radar signals have been reflected by one or more objects, 
a radial velocity for a plurality of measurement points at the objects,
along a side extension that is perpendicular to an extension along the forward running direction of the vehicle..
Zeng-711 teaches:
at least one transceiver arrangement arranged to generate and transmitted radar signals, and … where the transmitted radar signals have been reflected by one or more objects,  (Zeng-711, paragraph 0024, “[0024] For example, in FIG. 3, a host vehicle 12 transmits radar signals for detecting objects exterior of the vehicle. … Doppler radar is a specialized radar that makes use of the Doppler effect to produce velocity data about objects at a distance. A microwave signal is transmitted towards a desired target, and a receiver listens for the reflection of the signal and then analyzes how the frequency of the returned signal has been altered by the object’s motion.”; that a radar can transmit and receive reflected energy; that a radar can analyze the returned signal’s Doppler information to determine an objects motion).
a radial velocity for a plurality of measurement points at the objects, (Zeng-711, paragraph 0025, “[0025] In block 32, to determine whether a set of points are within a same cluster, the following clustering technique is used by the processor. First, all detected points from the radar data are initially treated as separate clusters. Each point is a 3-D point in space (x, y, d) where x is a latitude coordinate relative to the host vehicle, y is a longitudinal coordinate relative to the host vehicle, and d is Doppler data which provides radial velocity information relative to the host vehicle.”; that a radar can collect multiple radar returns as a cluster and determine the radial velocity information for all of the points).
along a side extension that is perpendicular to an extension along the forward running direction of the vehicle. (Zeng-711, paragraph 0031, “[0024] As shown in FIG. 3, the set of squares represents a guard rail 42 and the set of dots represents a rear end of a remote vehicle 44. [0031] FIG. 5a illustrates the vehicle 50 traveling adjacent to a guardrail 56 where the vehicle 50 has a ground speed greater than zero and the guardrail has a ground speed of zero.”; that a radar can both determine a vehicle traveling in one lane of travel and guardrail, parallel to the lane of travel (the same two partial volumes referenced above); that objects in each of the lanes can have different velocities estimates).
In view of the teachings of Zeng-711 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to track an objects position, orientation, and speed relative to a host vehicle at each instance of time (paragraph 003-004). Accordingly, the prior art references disclose that it is known that Zeng-374 radar with measures distance and range rate and Zeng-711 radar which measures distance, orientating, velocity and relative velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the relative range and velocity for the range rate and velocity because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 3, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The vehicle radar system according to claim 1.
Zeng-374 further teaches further comprising, the radar system is arranged to form said the partial volumes as mutually parallel slices. (Zeng-374, paragraph 0037, “At box 156, lane curvature data is provided by an in-vehicle lane tracking system, if available. In-vehicle lane tracking systems are available in many vehicles which use camera images or other types of data acquisition to identify and track lane boundaries such as curbs, road stripes, median walls, etc. The lane curvature data from the lane tracking system at the box 156, if available, provides a source of road curvature information which is supplemental to, or can be used in lieu of, the road curvature information from the digital map of the box 154.”; that a radar can process information based on lanes, curbs, median walls, etc. which are arranged in parallel manners in a highway).
Regarding claim 6, Zeng-374 teaches:
(Currently Amended) A method for a vehicle radar system, where the method comprises the steps of: (Zeng-374, paragraph 0025 and 0026, “FIG. 1 is a schematic diagram of a vehicle 10 including an object detection system 12 which receives information about surrounding objects from first object sensing system 20 and a second object sensing system 30. … The first object sensing system 20 receives images from a front camera 22, … [0026] The second object sensing system 30 receives measurements from a plurality of sensors around the vehicle 10. … There may in fact be only one object sensing system,”; a radar system that looks sideways, forward and backward (items 32, 34, 36 and 38) on a vehicle that goes in at least a forward direction).
receiving reflected radar signals,  (Zeng-374, paragraph 0026-0028, “[0026] All of the sensors 32-38 may use radar, LIDAR, ultrasound, or some other sensing technology to detect objects around the vehicle 10. [0028] It is to be understood that the object detection system 12, the first object sensing system 20 and the second object sensing system 30 … are configured with software designed to receive sensor measurements and identify and track target objects.”; that a radar can receive reflected radar signals).
providing a range, an azimuth angle and  (Zeng-374, paragraph 0040-0043, “[0040] In the preceding discussion, grouping of sensor measurements with target vehicles was based only on location (range and azimuth) of the measurements and the target vehicles.  [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. …”; that a radar can determine a range, azimuth and “range rate” or velocity of an object).
dividing a total detection volume into at least two partial volumes; and (Zeng-374, paragraph 0026-0028, “The sensors may include a rear sensor 32, a front sensor 34, and side sensors 36 and 38. [0035] As shown in FIG. 3, with the target vehicles 110 and 120 having a position and orientation which follow the road curvature, the measurement points 130 and 132 belong to the target vehicle 110, the points 136 and 138 belong to the target vehicle 120, and the points 134 and 140 are off to the left side of the road 100 and presumably belong to different objects such as trees or signs.”; the system has at least four radar systems in four different detection volumes: forward, rear, and both sides; each of which can make the range, azimuth and velocity measurements mentioned above, that the radar can cluster targets associated with a straight ahead lane (vehicle 110), on a curve (vehicle 120) or on a parallel path to the road on the side of the road (objects 134 and 140)).
performing a velocity estimation for each of the partial volumes such that a total velocity distribution is acquired (Zeng-374, paragraph 00400045, “[0040] FIG. 5A is an illustration of a host vehicle tracking both fixed and moving objects on a roadway ahead. [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. [0044] The vehicle 190, driving at about the same speed as the host vehicle 180, has a very small range rate, as can be seen on the graph 220. On the other hand, the overpass 200, being stationary, has a large negative range rate relative to the host vehicle 180.”; that a radar can determine a velocity estimation for the partial volumes which are identified as a lane, and another volume off to the side of the road; that both the estimated range of figure 5B and range rate of figure 5C are used to separate objects of interest. Zeng-374 explicitly identifies the speeds of moving and stationary objects in the roadway and overpass, but neglects to identify the velocity of the roadside objects 134 and 140; in this case, the “partial volumes” are the curved road and the side of the road shown in the figure).
Zeng-374 does not explicitly teach:
generating and transmitting transmitted radar signals; … where the transmitted radar signals have been reflected by one or more objects; and
a radial velocity for a plurality of measurement points at the objects
along a side extension that is perpendicular to an extension along a forward running direction of the vehicle..
Zeng-711 teaches:
generating and transmitting transmitted radar signals; … where the transmitted radar signals have been reflected by one or more objects; and (Zeng-711, paragraph 0024, “[0024] For example, in FIG. 3, a host vehicle 12 transmits radar signals for detecting objects exterior of the vehicle. … Doppler radar is a specialized radar that makes use of the Doppler effect to produce velocity data about objects at a distance. A microwave signal is transmitted towards a desired target, and a receiver listens for the reflection of the signal and then analyzes how the frequency of the returned signal has been altered by the object’s motion.”; that a radar can transmit and receive reflected energy; that a radar can analyze the returned signal’s Doppler information to determine an objects motion).
a radial velocity for a plurality of measurement points at the objects (Zeng-711, paragraph 0025, “[0025] In block 32, to determine whether a set of points are within a same cluster, the following clustering technique is used by the processor. First, all detected points from the radar data are initially treated as separate clusters. Each point is a 3-D point in space (x, y, d) where x is a latitude coordinate relative to the host vehicle, y is a longitudinal coordinate relative to the host vehicle, and d is Doppler data which provides radial velocity information relative to the host vehicle.”; that a radar can collect multiple radar returns as a cluster and determine the radial velocity information for all of the points).
along a side extension that is perpendicular to an extension along a forward running direction of the vehicle. (Zeng-711, paragraph 0031, “[0024] As shown in FIG. 3, the set of squares represents a guard rail 42 and the set of dots represents a rear end of a remote vehicle 44. [0031] FIG. 5a illustrates the vehicle 50 traveling adjacent to a guardrail 56 where the vehicle 50 has a ground speed greater than zero and the guardrail has a ground speed of zero.”; that a radar can both determine a vehicle traveling in one lane of travel and guardrail, parallel to the lane of travel (the same two partial volumes referenced above); that objects in each of the lanes can have different velocities estimates).
In view of the teachings of Zeng-711 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to track an objects position, orientation, and speed relative to a host vehicle at each instance of time (paragraph 003-004). Accordingly, the prior art references disclose that it is known that Zeng-374 radar with measures distance and range rate and Zeng-711 radar which measures distance, orientating, velocity and relative velocity are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the relative range and velocity for the range rate and velocity because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 8, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The method according to claim 6.
Zeng-374 further teaches characterized in that the method comprises further comprising, forming said the partial volumes as mutually parallel slices. (Zeng-374, paragraph 0037, “At box 156, lane curvature data is provided by an in-vehicle lane tracking system, if available. In-vehicle lane tracking systems are available in many vehicles which use camera images or other types of data acquisition to identify and track lane boundaries such as curbs, road stripes, median walls, etc. The lane curvature data from the lane tracking system at the box 156, if available, provides a source of road curvature information which is supplemental to, or can be used in lieu of, the road curvature information from the digital map of the box 154.”; that a radar can process information based on lanes, curbs, median walls, etc. which are arranged in parallel manners in a highway).
Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng-374, as modified by Zeng-711, in view of Uehara, et al, U. S. Patent 5,929,803 (“Uehara”).
Regarding claim 2, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The vehicle radar system according to claim 1.
Zeng-374 teaches further comprising, the radar system is arranged to check whether a magnitude of the total velocity distribution change (Zeng-374, paragraph 00400045, “[0040] FIG. 5A is an illustration of a host vehicle tracking both fixed and moving objects on a roadway ahead. [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. [0044] The vehicle 190, driving at about the same speed as the host vehicle 180, has a very small range rate, as can be seen on the graph 220. On the other hand, the overpass 200, being stationary, has a large negative range rate relative to the host vehicle 180.”; that a radar can determine a velocity estimation for the partial volumes which are identified as a lane, and another volume off to the side of the road; that both the estimated range of figure 5B and range rate of figure 5C are used to separate objects of interest. Zeng-374 explicitly identifies the speeds of moving and stationary objects in the roadway and overpass, and Zeng-374 references stationary roadside objects 134 and 140; however Zeng-374 does not explicitly state that the velocity of stationary roadside objects is a known).
Zeng-374, as modified by Zeng-711, does not explicitly teach:
from one of the partial volumes to another of the partial volumes
such that in the event that the change exceeds a certain threshold, to group the measurement points corresponding to a certain partial velocity distribution..
Uehara teaches:
from one of the partial volumes to another of the partial volumes (Uehara, column 10, lines 36-45, “FIG. 11 shows an example of each of target objects A1 to A4 to be detected in X-Y coordinate system in front of one’s own vehicle while running. For instance, the target object A1 is trees scattered on the left and right sides of a running road. Target object A2 is a signboard disposed on the running road. Target object A3 is a preceding vehicle which is located just in front of one’s own vehicle. Target object A4 is a preceding autobike which goes ahead of one’s own vehicle.”; a radar system that has at least three partial volumes - namely to the left, right, and on the running road where a vehicle travels).
such that in the event that the change exceeds a certain threshold, to group the measurement points corresponding to a certain partial velocity distribution. (Uehara, figures 7-9, column 5, lines 7-11,, “[column 5, lines 7-11] FIGS. 9(a) and 9(b) are histograms obtained in step S9 FIG. 7, each of which illustrates the numbers of detection points of relative velocity data (namely, the detection frequencies of relative velocity data); [column 9, lines 15-22] Finally, a window corresponding to the detected data is variably set (in step S12) by using the mean value Pjm and the standard deviation .sigma.Pj of the relative positions Pj and the mean value Vjm and the standard deviation .sigma.Vj of the relative velocities Vj, which are obtained by the equations (6) to (9) in the aforementioned steps S10 and S11.”; that a cluster series of radar data is grouped based on both the standard deviation and the mean of both the x-y distances (Pjx, Pjy) and the x-y velocities (Vjx, Vjy)).
In view of the teachings of Uehara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to enhances the measurement of distance and relative velocity of an object based on a mathematical operation using a normal distribution regarding a cluster of reflected radar returns. (see column 1, lines 5-26).
Regarding claim 4, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The vehicle radar system according to claim 1.
Zeng-374 teaches further comprising, the radar system is arranged  (Zeng-374, paragraph 0034, “That is, the object detection system in the host vehicle 102 expects the vehicles 110 and 120 to follow a curve to the right rather than continue straight ahead in the direction of their previous velocity vector.”; that the radar system considers the total velocity of an object, especially when navigating curves).
Zeng-374, as modified by Zeng-711, does not explicitly teach to only take an x-component of the radial velocity into account when the radial velocity is determined..
Uehara teaches to only take an x-component of the radial velocity into account when the radial velocity is determined. (Uehara, column 9, lines 22-30, “Incidentally, in the case that a detection period (or cycle) is equal to the data updating period .delta.t, X-coordinates Wx1 and Wx2 (incidentally, a rightward direction is a positive sense in the drawing) of the left and right sides of the set window and Y-coordinates Wy1 and Wy2 of the front and rear thereof are represented by the following equations (10) to (13) by using X- and Y-(component) coordinates of the mean values Pjm and Vjm and the standard deviations aPj and aVj:”; a radar system that can calculate the x-component separately from the y-component of coordinates, distances and speeds).
In view of the teachings of Uehara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to enhances the measurement of distance and relative velocity of an object based on a mathematical operation using a normal distribution regarding a cluster of reflected radar returns. (see column 1, lines 5-26).
Regarding claim 7, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The method according to claim 6.
Zeng-374 teaches characterized in that the method further comprises, checking whether a magnitude of the total velocity distribution changes  (Zeng-374, paragraph 00400045, “[0040] FIG. 5A is an illustration of a host vehicle tracking both fixed and moving objects on a roadway ahead. [0043] FIG. 5C is a graph 220 on which object range rate is included to improve grouping of sensor measurements to targets. Object detection systems which are radar-based or LIDAR-based will typically provide range rate data along with range and azimuth data for sensor measurements. [0044] The vehicle 190, driving at about the same speed as the host vehicle 180, has a very small range rate, as can be seen on the graph 220. On the other hand, the overpass 200, being stationary, has a large negative range rate relative to the host vehicle 180.”; that a radar can determine a velocity estimation for the partial volumes which are identified as a lane, and another volume off to the side of the road; that both the estimated range of figure 5B and range rate of figure 5C are used to separate objects of interest. Zeng-374 explicitly identifies the speeds of moving and stationary objects in the roadway and overpass, and Zeng-374 references stationary roadside objects 134 and 140; however Zeng-374 does not explicitly state that the velocity of stationary roadside objects is a known).
Zeng-374, as modified by Zeng-711, does not explicitly teach:
from one of the partial volumes to another of the partial volumes
such that the change exceeds a certain threshold, and, if that is the case, grouping the measurement points corresponding to a certain partial velocity distribution..
Uehara teaches:
from one of the partial volumes to another of the partial volumes (Uehara, column 10, lines 36-45, “FIG. 11 shows an example of each of target objects A1 to A4 to be detected in X-Y coordinate system in front of one’s own vehicle while running. For instance, the target object A1 is trees scattered on the left and right sides of a running road. Target object A2 is a signboard disposed on the running road. Target object A3 is a preceding vehicle which is located just in front of one’s own vehicle. Target object A4 is a preceding autobike which goes ahead of one’s own vehicle.”; a radar system that has at least three partial volumes - namely to the left, right, and on the running road where a vehicle travels).
such that the change exceeds a certain threshold, and, if that is the case, grouping the measurement points corresponding to a certain partial velocity distribution. (Uehara, figures 7-9, column 5, lines 7-11,, “[column 5, lines 7-11] FIGS. 9(a) and 9(b) are histograms obtained in step S9 FIG. 7, each of which illustrates the numbers of detection points of relative velocity data (namely, the detection frequencies of relative velocity data); [column 9, lines 15-22] Finally, a window corresponding to the detected data is variably set (in step S12) by using the mean value Pjm and the standard deviation .sigma.Pj of the relative positions Pj and the mean value Vjm and the standard deviation .sigma.Vj of the relative velocities Vj, which are obtained by the equations (6) to (9) in the aforementioned steps S10 and S11.”; that a cluster series of radar data is grouped based on both the standard deviation and the mean of both the x-y distances (Pjx, Pjy) and the x-y velocities (Vjx, Vjy)).
In view of the teachings of Uehara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to enhances the measurement of distance and relative velocity of an object based on a mathematical operation using a normal distribution regarding a cluster of reflected radar returns. (see column 1, lines 5-26).
Regarding claim 9, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The method according to claim 6.
Zeng-374 teaches further comprising, (Zeng-374, paragraph 0034, “That is, the object detection system in the host vehicle 102 expects the vehicles 110 and 120 to follow a curve to the right rather than continue straight ahead in the direction of their previous velocity vector.”; that the radar system considers the total velocity of an object, especially when navigating curves).
Zeng-374, as modified by Zeng-711, does not explicitly teach only taking an x-component of the radial velocity into account when the radial velocity is determined..
Uehara teaches only taking an x-component of the radial velocity into account when the radial velocity is determined. (Uehara, column 9, lines 22-30, “Incidentally, in the case that a detection period (or cycle) is equal to the data updating period .delta.t, X-coordinates Wx1 and Wx2 (incidentally, a rightward direction is a positive sense in the drawing) of the left and right sides of the set window and Y-coordinates Wy1 and Wy2 of the front and rear thereof are represented by the following equations (10) to (13) by using X- and Y-(component) coordinates of the mean values Pjm and Vjm and the standard deviations aPj and aVj:”; a radar system that can calculate the x-component separately from the y-component of coordinates, distances and speeds).
In view of the teachings of Uehara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to enhances the measurement of distance and relative velocity of an object based on a mathematical operation using a normal distribution regarding a cluster of reflected radar returns. (see column 1, lines 5-26).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng-374, as modified by Zeng-711, in view of DeMersseman, et al, U. S. Patent Application Publication 2016/0033640 (“DeMersseman”).
Regarding claim 5, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The vehicle radar system according to claim 1.
Zeng-374, as modified by Zeng-711, does not explicitly teach further comprising, the partial volumes are overlapping..
DeMersseman teaches further comprising, the partial volumes are overlapping. (DeMersseman, paragraph 0037, “[0037] FIG. 1 includes a schematic diagram which illustrates a vehicle 10 equipped with a radar system for blind spot detection/monitoring, according to some exemplary embodiments. … In some particular embodiments, in accordance with Blind Spot Information System (BSIS) and Rear Cross Traffic Alert system requirements, radar sensor 20 provides a minimum total 100-degree field of view, including a minimum +50 degree field of view to provide timely detection of a vehicle approaching from the rear and a minimum -50 degree field of view for detection of an approaching vehicle from the front. A region adjacent to vehicle 10 includes a must-alert zone 22 and a may-alert zone 24.”; a radar with a field of view covering 100 degrees to the side of a car; that the radar covers 4 lane widths; that the system further has a “may-alert” zone which overlaps with the two lanes adjacent to a vehicle; that the system has a “must-alert” zone with overlaps with the nearest lane adjacent to a vehicle).
In view of the teachings of DeMersseman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to use a radar to accurately assess an obstacle in the blind zone of an automobile.
Regarding claim 10, Zeng-374, as modified by Zeng-711, teaches (Currently Amended) The method according to claim 6.
Zeng-374, as modified by Zeng-711, does not explicitly teach further comprising, the partial volumes are overlapping..
DeMersseman teaches further comprising, the partial volumes are overlapping. (DeMersseman, paragraph 0037, “[0037] FIG. 1 includes a schematic diagram which illustrates a vehicle 10 equipped with a radar system for blind spot detection/monitoring, according to some exemplary embodiments. … In some particular embodiments, in accordance with Blind Spot Information System (BSIS) and Rear Cross Traffic Alert system requirements, radar sensor 20 provides a minimum total 100-degree field of view, including a minimum +50 degree field of view to provide timely detection of a vehicle approaching from the rear and a minimum -50 degree field of view for detection of an approaching vehicle from the front. A region adjacent to vehicle 10 includes a must-alert zone 22 and a may-alert zone 24.”; a radar with a field of view covering 100 degrees to the side of a car; that the radar covers 4 lane widths; that the system further has a “may-alert” zone which overlaps with the two lanes adjacent to a vehicle; that the system has a “must-alert” zone with overlaps with the nearest lane adjacent to a vehicle).
In view of the teachings of DeMersseman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zeng-374 at the time the application was filed in order to use a radar to accurately assess an obstacle in the blind zone of an automobile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648